DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 06/23/2022

	Claims 1-20 are pending.
Claim(s) 1, 2, 8, and 14 have been amended.
The 35 USC § 112(f) interpretation of claim(s) 14-20 have been withdrawn in view of the amendments received on 06/23/2022.

	

Response to Arguments
Received 06/23/2022



Regarding independent claim(s) 1, 8, and 14:

Applicant’s arguments (Remarks, Page 11: ¶ 2-3), filed 06/23/2022, with respect to the rejection(s) of claim(s) 1, 8, and 14 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Chaturvedi (US Patent No. 10572988 B1) fails to teach multiple steps/phases for mapping environmental colors to color buckets and then mapping the color buckets to user interface colors as argued. Such that, Applicant’s amendment provided further detail of the relationship between the color buckets and commentary palette in a manner that better distinguishes the two elements from each other as well as their roll in different steps of the claimed invention. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Applicant’s arguments (Remarks, Page 12: ¶ 3), filed 06/23/2022, with respect to the rejection(s) of claim(s) 8 and 14 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 8's and claim 14's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 


Regarding dependent claim(s) 2-7, 9-13, and 15-20:

Applicant’s arguments (Remarks, Page 11: ¶ 4 to Page 14: ¶ 1), filed 06/23/2022, with respect to the rejection(s) of claim(s) 2-7, 9-13, and 15-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 8, and 14 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive; as expressed below.

Applicant argues (Remarks, Page 10, ¶ 4), that “Support for the amendment to claim 1 may be found in at least Pars. [0047] and [0057], and FIG. 4C of the Application. The amendment indicates that the method may be used to generate a complementary palette with fewer colors than the number of color buckets. In this way, a predefined user interface color may be used to render objects at render locations having different real-world, environmental colors. This may allow for consistency in presenting virtual objects to a user so that the user has to become accustomed to objects presented fewer render colors. This may allow a virtual object to remain rendered in a single color as the object moves across the environment and/or as the user’s gaze changes. In this way, a compute savings may also be realized.”
The Examiner disagrees. Although, ¶ 0047 and ¶ 0057 supports a reduced number of colors in the complementary palette relative to the number of color buckets (i.e. “half as many palette colors as color buckets”), the independent claims are silent regarding the complementary palette with fewer colors than the number of color buckets. Furthermore, the amended subject matter of “at least a first predefined user interface color in the complementary palette maps to at least a first color bucket and a second, different color bucket”, implies that (at least) a first color within the complementary palette is a blend/fusion/combination from two different color buckets. However, this mapping from the two different buckets to create the “first predefined user interface color in the complementary palette” is not claimed to be all the predefined user interface colors in the complementary palette as inferred by Applicant, but rather the “at least one” predefined user interface color in the complementary palette. Still further, the independent claim language fails to define the number of color buckets, the number of predefined user interface colors, or that the number of predefined user interface colors differs (more or less) from the number of color buckets. 
Therefore, the argument above was not persuasive. 






Allowable Subject Matter

Claims 1-20 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 8, and 14 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(Claim 1)
automatically measuring, via determination of hue, a color profile for a displayed portion of a real-world environment visible via an augmented reality display, such displayed portion including a designated render location and locations other than the designated render location, wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors;
for each of the plurality of color buckets in the color profile, automatically mapping each color bucket to one or more of a plurality of predefined user interface colors, each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile;
adaptively generating a complementary palette including the plurality of predefined user interface colors, such that each predefined user interface color in the complementary palette maps to at least one color bucket, and such that at least a first predefined user interface color in the complementary palette maps to at least a first color bucket and a second, different color bucket; and 
visually presenting an augmented reality feature via the augmented reality display, at the designated render location, with a render color automatically selected from the complementary palette of user interface colors based on having at least the predefined difference in hue of the render color relative to a color bucket corresponding to the designated render location.



Wherein:

Claim 1, claim 8, and claim 14 are similar however are not identical, although the subject matter of claim 1 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 8 and claim 14.

Natesh et al. (US Patent No. 10109051 B1) teaches a color profile for a displayed portion of a real-world environment visible via a display, wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors; for each of the plurality of color buckets in the color profile, automatically mapping each color bucket to one or more of a plurality of predefined user interface colors, each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile; and adaptively generating a complementary palette including the plurality of predefined user interface colors. However, Natesh et al. fails to disclose that each predefined user interface color in the complementary palette maps to at least one color bucket, and such that at least a first predefined user interface color in the complementary palette maps to at least a first color bucket and a second, different color bucket; and visually presenting an augmented reality feature via the augmented reality display, at the designated render location, with a render color automatically selected from the complementary palette of user interface colors based on having at least the predefined difference in hue of the render color relative to a color bucket corresponding to the designated render location.
Hiranandani et al. (US PGPUB No. 20180260843 A1) teaches automatically measure, via determination of hue, a color profile for a displayed portion of a real-world environment visible via a display, such displayed portion including a designated render location and locations other than the designated render location, wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors; and for each of the plurality of color buckets in the color profile, automatically mapping each color bucket to one or more of a plurality of predefined user interface colors, each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile. However, Hiranandani et al. fails to disclose adaptively generating a complementary palette including the plurality of predefined user interface colors, such that each predefined user interface color in the complementary palette maps to at least one color bucket, and such that at least a first predefined user interface color in the complementary palette maps to at least a first color bucket and a second, different color bucket; and visually presenting an augmented reality feature via the augmented reality display, at the designated render location, with a render color automatically selected from the complementary palette of user interface colors based on having at least the predefined difference in hue of the render color relative to a color bucket corresponding to the designated render location.
Osborn et al. (US PGPUB No. 20170221276 A1) teaches automatically measure, via determination of hue, a color profile for a displayed portion of a real-world environment visible via an augmented reality display, such displayed portion including a designated render location and locations other than the designated render location; and visually presenting an augmented reality feature via the augmented reality display, at the designated render location, with a render color automatically selected from the complementary palette of user interface colors based on having at least the predefined difference in hue of the render color relative to a color bucket corresponding to the designated render location. However, Osborn et al. fails to disclose adaptively generating a complementary palette including the plurality of predefined user interface colors, such that each predefined user interface color in the complementary palette maps to at least one color bucket, and such that at least a first predefined user interface color in the complementary palette maps to at least a first color bucket and a second, different color bucket.
Kitada (US Patent No. 8418059 B2) teaches determining a combination of colors, wherein colors are specified from an image in relation with color extraction in an automatic manner and/or by selection through a color picker. However, Kitada fails to disclose a color profile for a displayed portion of a real-world environment visible via an augmented reality display, such displayed portion including a designated render location and locations other than the designated render location, wherein the color profile is based on mapping real-world environment colors to a plurality of color buckets representing the measured color profile of the real-world environment colors; for each of the plurality of color buckets in the color profile, automatically mapping each color bucket to one or more of a plurality of predefined user interface colors, each of such user interface colors selected based on having a predefined difference in hue relative to one or more colors in color buckets of the color profile; adaptively generating a complementary palette including the plurality of predefined user interface colors, such that each predefined user interface color in the complementary palette maps to at least one color bucket, and such that at least a first predefined user interface color in the complementary palette maps to at least a first color bucket and a second, different color bucket; and visually presenting an augmented reality feature via the augmented reality display, at the designated render location, with a render color automatically selected from the complementary palette of user interface colors based on having at least the predefined difference in hue of the render color relative to a color bucket corresponding to the designated render location.
As a result of the limitations of independent claims 1, 8, and 14 are considered as being distinguished from the closest known prior art alone or reasonable combination.
















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616